WEINFELD, District Judge.
Plaintiff’s motion to limit the notice for the taking of her deposition to written interrogatories is denied. The nature of the defense and the necessity for confronting and questioning plaintiff with original documents bearing her signature indicate the necessity for oral examination.
If plaintiff prefers not to make the trip to New York for the taking of her deposition, the order to be submitted may contain an alternative provision that the deposition be taken at Los Angeles, California, where she resides, upon condition that the expenses of defendant’s attorney and a reasonable counsel fee in an amount to be fixed by the court be paid.
Settle order on notice.